 



Exhibit 10.20
ATMI, Inc.
Executive Management Restricted Stock Grant Agreement
          THIS AGREEMENT, made as of the Grant Date, between ATMI, Inc. (the
“Company”) and [employee] (the “Participant”).
          WHEREAS, the Company has adopted and maintains the ATMI, Inc. 2003
Stock Plan (the “Plan”), attached hereto as Exhibit A;
          WHEREAS, the Plan provides that the Board of Directors of the Company
shall administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and
          WHEREAS, the Board of Directors has determined that the purposes of
the Plan would be furthered by granting the Participant an award under the Plan
as set forth in this Agreement;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto hereby agree as follows:
          1. Grant of Restricted Stock. Pursuant to, and subject to, the terms
and conditions set forth herein and in the Plan, the Board of Directors hereby
grants to the Participant _______ restricted shares (the “Restricted Stock”) of
common stock of the Company, par value $0.01 per share (“Common Stock”).
          2. Grant Date. The Grant Date of the Restricted Stock is _______(the
“Grant Date”).
          3. Incorporation of Plan. All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the Board of
Directors, shall govern. Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.
          4. Vesting.
          (a) The number of restricted shares granted as set forth in Section 1
above is the theoretical maximum number of shares of Restricted Stock that may
be earned by the Participant pursuant to this grant agreement (the “Theoretical
Maximum”). Such grants shall become provisionally vested based upon the
Company’s achievement of operating income growth targets over _____operating
income of $_______, as previously established by the Board of Directors, with
actual shares provisionally vested on a straight-line basis ranging from 0% to
100% of the Theoretical Maximum, with 0% to be provisionally vested for below
“threshold” operating income growth performance, 50% to be provisionally vested
for “target” operating income growth performance, and 100% to be provisionally
vested for “stretch” operating income growth performance. The number of shares
of Restricted Stock provisionally vested (the “Provisionally Vested Restricted
Stock”) shall be determined by action of the Board

 



--------------------------------------------------------------------------------



 



of Directors as soon as practicable following completion of the Company’s fiscal
year ___ audit.
          (b) In addition to the performance criteria set forth in paragraph
(a) above, subject to the further provision of this Agreement, the shares of
Provisionally Vested Restricted Stock shall vest with respect to a number of
whole shares as close as possible to the following percentage of the total
number of shares of Provisionally Vested Restricted Stock on the following dates
(each, a “Vesting Date”):

      Percentage of Total Shares of     Provisionally Vested Restricted Stock  
Vesting Date
25%
  Date of determination of the number shares of Provisionally Vested Restricted
Stock (as set forth in paragraph (a) above)
25%
  Second anniversary of Grant Date
25%
  Third anniversary of Grant Date
25%
  Fourth anniversary of Grant Date

          5. Restrictions on Transferability. Until a share of Restricted Stock
vests, such share may not be sold, assigned, transferred, alienated, commuted,
anticipated, or otherwise disposed of (except by will or the laws of descent and
distribution), or pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation, or be otherwise encumbered, and
are not subject to attachment, garnishment, execution or other legal or
equitable process, and any attempt to do so shall be null and void. If the
Participant attempts to dispose of or encumber the Participant’s unvested shares
of Restricted Stock, such shares of Restricted Stock, together with any property
in respect of such shares held by the custodian pursuant to Section 8 hereof,
shall be forfeited as of the date of such attempted transfer and the Participant
promptly shall return to the Company any certificates that may have been issued
evidencing such shares.
          6. Termination of Employment. In the event that the Participant’s
employment with the Company or one of the Company’s subsidiaries terminates for
any reason, all unvested shares of Restricted Stock, together with any property
in respect of such shares held by the custodian pursuant to Section 8 hereof,
shall be forfeited as of the date of such termination of employment and the
Participant promptly shall return to the Company any certificates that may have
been issued evidencing such shares. For purposes of this Agreement, the
Participant shall be deemed to have a terminated employment or incurred a
termination of employment upon (i) the date the Participant ceases to be
employed by, or to provide consulting services for, the Company or any Company
subsidiary; or (ii) the date the Participant ceases to be a Board member,
provided, however, that if the Participant (x) at the time of reference is both
an employee or consultant and a Board member, or (y) ceases to be engaged as an
employee, consultant or Board member and immediately is engaged in another of
such relationships with the Company or any Company subsidiary, the Participant
shall not be deemed to have a “termination of employment” until the last of the
dates determined pursuant to subparagraphs (i) and (ii) above. The Committee, in
its discretion, may determine whether any leave of absence constitutes a
termination of employment for purposes of this Agreement.

-2-



--------------------------------------------------------------------------------



 



          7. Issuance of Shares.
          (a) Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant stock certificates, registered in the name of the
Participant, or direct the Company’s transfer agent to make a book entry,
evidencing the shares of Restricted Stock, with such legends as deemed
appropriate by the Company.
          (b) Reasonably promptly after any such shares of Restricted Stock vest
pursuant to Section 4 hereof, in exchange for the surrender to the Company of
the certificates evidencing such shares of Restricted Stock delivered to the
Participant under Section 7(a) hereof, as the case may be, the Company shall
issue and deliver to the Participant (or the Participant’s legal representative,
beneficiary or heir) certificates evidencing such shares of Restricted Stock, or
direct the Company’s transfer agent to make a book entry evidencing such shares
of Restricted Stock held in the name of the Participant, in each case, free of
the legend provided in Section 7(a) hereof, together with any property in
respect of such shares held by the custodian pursuant to Section 8 hereof.
          (c) The Company may require as a condition of the delivery of stock
certificates, or book entry, as the case may be, pursuant to Section 7(b) hereof
that the Participant remit to the Company an amount sufficient in the opinion of
the Company to satisfy any federal, state and other governmental tax withholding
requirements related to the vesting of the shares represented by such
certificate or book entry.
          (d) The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued, or book entry made,
as the case may be, therefor pursuant to Section 7(a) hereof, and then only from
the date such certificate is issued or book entry made. Upon the issuance of a
stock certificate, or book entry, the Participant shall have the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the shares, subject to the restrictions on transferability, the forfeiture
provisions and the requirement that dividends be held in escrow until the shares
vest, as set forth in this Agreement.
          8. Dividends, etc. Unless the Board of Directors otherwise determines,
any property, including cash dividends, received by a Participant with respect
to a share of Restricted Stock as a result of any dividend, recapitalization,
merger, consolidation, combination, exchange of shares or otherwise and for
which the Grant Date occurs prior to such event but which has not vested as of
the date of such event, will not vest until such share of Restricted Stock
vests, and shall be promptly deposited with the Company or a custodian
designated by the Company. The Company shall or shall cause such custodian to
issue to the Participant a receipt evidencing the property held by it in respect
of the Restricted Stock.
          9. Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver,

-3-



--------------------------------------------------------------------------------



 



permit, consent or approval of any kind or character on the part of any party of
any breach or default under this Agreement, or any waiver on the part of any
party or any provisions or conditions of this Agreement, must be in a writing
signed by such party and shall be effective only to the extent specifically set
forth in such writing.
          10. Right of Discharge Preserved. Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company or one of the Company’s subsidiaries, or affect any right that
the Company may have to terminate such employment or service.
          11. Integration. This Agreement contains the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
          12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
          13. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
regard to the provisions governing conflict of laws.
          14. Obligation to Notify. If the Participant makes the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election. The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.
          15. Participant Acknowledgment. The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board of Directors in
respect of the Plan, this Agreement and the Restricted Stock shall be final and
conclusive.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its duly authorized officer, and the Participant has hereunto signed
this Agreement

-4-



--------------------------------------------------------------------------------



 



on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

             
 
      ATMI, INC.    
 
           
 
     
 
By: Douglas A. Neugold
Title: Chief Executive Officer    
 
           
 
           
 
     
 
[Participant]    

-5-



--------------------------------------------------------------------------------



 



Exhibit 10.20
Exhibit A
ATMI, INC.
2003 STOCK PLAN
(as amended May 21, 2003)
SECTION 1 Purpose
          The purpose of the 2003 Stock Plan (the “Plan”) is to secure for ATMI,
Inc. (the “Company”), its parent (if any) and any subsidiaries of the Company
(collectively, the “Related Companies”) the benefits arising from capital stock
ownership and the receipt of capital stock-based incentives by those employees,
directors, officers and consultants of the Company and any Related Companies who
will be responsible for the Company’s future growth and continued success.
          The Plan will provide a means whereby (a) employees of the Company and
any Related Companies may purchase stock in the Company pursuant to options
which qualify as “incentive stock options” (“Incentive Stock Options”) under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”);
(b) directors, employees and consultants of the Company and any Related
Companies may purchase stock in the Company pursuant to options granted
hereunder which do not qualify as Incentive Stock Options (“Non-Qualified
Options”); (c) directors, employees and consultants of the Company and any
Related Companies may receive stock appreciation rights (“SARs”) and
(d) directors, employees and consultants of the Company and any Related
Companies may receive shares of stock in the Company that are subject to
restrictions on transferability and may be forfeited (“Restricted Stock”). Both
Incentive Stock Options and Non-Qualified Options are referred to hereafter
individually as an “Option” and collectively as “Options.” As used herein, the
terms “parent” and “subsidiary” mean “parent corporation” and “subsidiary
corporation” as those terms are defined in Section 424 of the Code. Options,
SARs and Restricted Stock are referred to hereafter individually as a “Plan
Benefit” and collectively as “Plan Benefits.” Directors, employees and
consultants of the Company and any Related Companies are referred to herein as
“Participants.”
SECTION 2 Administration
          2.1 Board of Directors and the Committee. The Plan will be
administered by the Board of Directors of the Company whose construction and
interpretation of the terms and provisions hereof shall be final and conclusive.
Any director to whom a Plan Benefit is awarded shall be ineligible to vote upon
his or her Plan Benefit, but Plan Benefits may be granted to any such director
by a vote of the remainder of the directors, except as limited below. The Board
of Directors may in its sole discretion grant Options, issue shares upon
exercise of such Options and grant SARs and Restricted Stock, all as provided in
the Plan. The Board of Directors shall have authority, subject to the express
provisions of the Plan, to construe the Plan and its related agreements, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine the terms and provisions of the respective Option, SAR and Restricted
Stock agreements, which need not be identical, and to make all other
determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. Notwithstanding the foregoing or any other
provision of the Plan, the Board may delegate to one or more officers of the
Company the authority to designate the Participants (other than such officer(s))
who will receive Options, SARs or Restricted Stock under the Plan and the size
and terms of each such grant, to the fullest extent permitted by ss.157 of the
Delaware General Corporation Law (or any successor provision thereto). The Board
of Directors may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any related agreement in the manner and to the
extent it shall deem expedient to carry the Plan

 



--------------------------------------------------------------------------------



 



into effect and it shall be the sole and final judge of any such expediency. No
director shall be liable for any action or determination made in good faith. The
Board of Directors may delegate any or all of its powers under the Plan to a
Compensation Committee or other Committee (the “Committee”) appointed by the
Board of Directors consisting of at least two members of the Board of Directors.
While it is intended that at all times that the Committee acts in connection
with the Plan all the members of the Committee shall be: (i) “outside directors”
as that term is defined in Treas. Reg. ss.1.162-27(e)(3) (or any successor
regulation); and (ii) “non-employee directors” within the meaning of Rule 16b-3
(or any successor rule) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as such terms are interpreted from time to time, the fact
that the Committee is not so comprised will not invalidate the grant of any Plan
Benefit that otherwise satisfies the terms of the Plan. If the Committee is so
appointed, all references to the Board of Directors herein shall mean and relate
to such Committee, unless the context otherwise requires.
          2.2 Compliance with Section 162(m) of the Code. Section 162(m) of the
Code generally limits the tax deductibility to publicly held companies of
compensation in excess of $1,000,000 paid to certain “covered employees”
(“Covered Employees”). It is the Company’s intention to preserve the
deductibility of such compensation to the extent it is reasonably practicable
and to the extent it is consistent with the Company’s compensation objectives.
For purposes of this Plan, Covered Employees of the Company shall be those
employees of the Company described in Section 162(m)(3) of the Code.
SECTION 3 Eligibility
          3.1 Incentive Stock Options. Participants who are employees of the
Company and any Related Company shall be eligible to receive Incentive Stock
Options pursuant to the Plan; provided that no person shall be granted an
Incentive Stock Option under the Plan who, at the time such Option is granted,
owns, directly or indirectly, Common Stock of the Company possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Related Companies, unless the requirements of Section 6.6(b) hereof are
satisfied. In determining whether this 10% threshold has been reached, the stock
attribution rules of Section 424(d) of the Code shall apply. Directors who are
not regular employees are not eligible to receive Incentive Stock Options.
          3.2 Non-Qualified Options, SARs and Restricted Stock. Non-Qualified
Options, SARs and Restricted Stock may be granted to any Participant.
          3.3 Generally. The granting of Plan Benefits is within the discretion
of the Board of Directors. The Board of Directors may take into consideration a
Participant’s individual circumstances in determining whether to grant an
Incentive Stock Option, a Non-Qualified Option, SAR or Restricted Stock.
Granting of any Plan Benefit to any Participant shall neither entitle that
Participant to, nor disqualify that Participant from, participation in any other
grant of Plan Benefits.
SECTION 4 Stock Subject to Plan
          Subject to adjustment as provided in Sections 8 and 9 hereof, the
stock to be offered under the Plan shall consist of shares of the Company’s
Common Stock, $.01 par value, and the maximum number of shares which will be
reserved for issuance, and in respect of which Plan Benefits may be granted
pursuant to the provisions of the Plan, shall not exceed in the aggregate
3,000,000 shares. Such shares may be authorized and unissued shares, treasury
shares or shares purchased on the open market. If an Option or SAR granted
hereunder shall expire or terminate for any reason without having been exercised
in full or if a share of Restricted Stock shall be forfeited, the unpurchased or
forfeited shares subject thereto shall again be available for subsequent grants
of Plan Benefits under the Plan. Stock issued

-2-



--------------------------------------------------------------------------------



 



pursuant to the Plan may be subject to such restrictions on transfer, repurchase
rights or other restrictions as shall be determined by the Board of Directors.
SECTION 5 Granting of Options and SARs
          Plan Benefits may be granted under the Plan at any time after May 21,
2003 (the date of approval of the Plan by the stockholders of the Company) and
prior to May 21, 2013; provided, however, that nothing in the Plan shall be
construed to obligate the Company to grant Plan Benefits to a Participant or
anyone claiming under or through a Participant. The date of grant of Plan
Benefits under the Plan will be the date specified by the Board of Directors at
the time the Board of Directors grants such Plan Benefits; provided, however,
that such date shall not be prior to the date on which the Board of Directors
takes such action. The Board of Directors shall have the right, with the consent
of a Participant, to convert an Incentive Stock Option granted under the Plan to
a Non-Qualified Option pursuant to Section 6.7. Any Plan Benefit may be granted
alone or in addition to other Plan Benefits granted under the Plan.
SECTION 6 Provisions Applicable to Options and SARs
          6.1 Purchase Price and Shares Subject to Options and SARs.
          (a) The purchase price per share of Common Stock deliverable upon the
exercise of an Option shall be determined by the Board of Directors; provided,
however, that, except as modified in Section 6.6(b) hereof, the exercise price
shall not be less than the fair market value of such Common Stock on the day the
Option is granted.
          (b) Options granted under the Plan may provide for the payment of the
exercise price by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to the exercise price of such Options, (ii) shares of
Common Stock of the Company owned by the Participant having a fair market value
equal in amount to the exercise price of the Options being exercised, or
(iii) any combination of (i) and (ii). The fair market value of any shares of
the Company’s Common Stock which may be delivered upon exercise of an Option
shall be determined by the Board of Directors in accordance with Section 6.1(c)
hereof. To the extent permitted by law, the Board of Directors may also permit
Participants, either on a selective or aggregate basis, to simultaneously
exercise Options and sell the shares of Common Stock thereby acquired, pursuant
to a brokerage or similar arrangement approved in advance by the Board of
Directors, and to use the proceeds from such sale as payment of the exercise
price of such shares.
          (c) If, at the time an Option is granted under the Plan, the Company’s
Common Stock is publicly traded, “fair market value” of a share of the Company’s
Common Stock for a specific date shall mean (i) the average (on such date) of
the high and low prices of the Common Stock on the principal national securities
exchange on which the Common Stock is traded, if such Common Stock is then
traded on a national securities exchange; (ii) the last reported sale price (on
such date) of the Common Stock on The Nasdaq Stock Market if the Common Stock is
not then traded on a national securities exchange; or (iii) the closing bid
price (or average of bid prices) last quoted (on such date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
reported on The Nasdaq Stock Market. If the Company’s Common Stock was not
traded on the date in issue, fair market value shall be determined as of the
last preceding business day for which such prices or quotes are available.
However, if the Common Stock is not publicly traded at the time an Option is
granted under the Plan, “fair market value” shall be deemed to be the fair value
of the Common Stock as determined by the Board of Directors after taking into
consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm’s length.

-3-



--------------------------------------------------------------------------------



 



          (d) The maximum number of shares with respect to which Options or SARs
may be granted to any employee, including any transactions contemplated by
Treas. Reg. ss.1.162-27(e)(2)(vi), shall be limited to 112,500 shares in any
calendar year.
          6.2 Duration of Options and SARs. Subject to Sections 6.5 and 6.6(b)
hereof, each Option and SAR and all rights thereunder shall expire on such date
as the Board of Directors may determine, but in no event later than ten years
from the day on which the Option or SAR is granted.
          6.3 Exercise of Options and SARs.
          (a) Subject to Section 6.6(b) hereof, each Option and SAR granted
under the Plan shall be exercisable at such time or times and during such period
or periods as shall be set forth in the instrument evidencing such Option or
SAR. To the extent that an Option or SAR is not exercised by a Participant when
it becomes initially exercisable, it shall not expire but shall be carried
forward and shall remain exercisable, on a cumulative basis, until the
expiration of the exercise period. No partial exercise may be for less than ten
(10) full shares of Common Stock (or its equivalent).
          (b) The Board of Directors shall have the right to accelerate the date
on which any installment of any Option or SAR first becomes exercisable;
provided that, without the Participant’s written consent, the Board of Directors
shall not accelerate the date on which any installment of any Incentive Stock
Option (not previously converted into a Non-Qualified Option pursuant to
Section 6.7) first becomes exercisable if such acceleration would violate the
annual vesting limitation contained in Section 422(d)(1) of the Code, which
provides generally that the aggregate fair market value (determined at the time
the Option is granted) of the stock with respect to which Incentive Stock
Options granted to any Participant are exercisable for the first time by such
Participant during any calendar year (under all plans of the Company and any
Related Companies) shall not exceed $100,000.
          6.4 Nontransferability of Options and SARs. No Option or SAR granted
under the Plan shall be assignable or transferable by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, with respect to Non-Qualified Options and SARs, unless the
Participant’s non-qualified stock option agreement granting such options (the
“Non-Qualified Stock Option Agreement”) or the Participant’s SAR agreement
granting such SARs (the “SAR Agreement”) provides otherwise. Unless otherwise
provided by the Non-Qualified Stock Option Agreement or the SAR Agreement, as
applicable, during the life of the Participant, the Option or SAR shall be
exercisable only by the Participant. If any Participant should attempt to
dispose of or encumber the Participant’s Options or SARs, other than in
accordance with the applicable terms of a Non-Qualified Stock Option Agreement
or SAR Agreement, the Participant’s interest in such Options or SARs shall
terminate.
          6.5 Effect of Termination of Employment or Death on Options and SARs.
          (a) Except as otherwise provided in the instrument evidencing the Plan
Benefit, if a Participant ceases to be employed by the Company or a Related
Company for any reason, including retirement but other than death, any Option or
SAR granted to such Participant under the Plan shall immediately terminate;
provided, however, that, except as otherwise provided in the instrument
evidencing the Plan Benefit, any portion of such Option or SAR which was
otherwise exercisable on the date of termination of the Participant’s employment
may be exercised within the three-month period following the date on which the
Participant ceased to be so employed, but in no event after the expiration of
the exercise period. Except as otherwise provided in the instrument evidencing
the Plan Benefit, any such exercise may be made only to the extent of the number
of shares subject to the Option or SAR which were purchasable or exercisable on
the date of such termination of employment. If the Participant dies

-4-



--------------------------------------------------------------------------------



 



during such three-month period, the Option or SAR shall be exercisable by the
Participant’s personal representatives, heirs or legatees to the same extent and
during the same period that the Participant could have exercised the Option or
SAR on the date of his or her death, except as otherwise provided in the
instrument evidencing the Plan Benefit.
          (b) Except as otherwise provided in the instrument evidencing the Plan
Benefit, if a Participant dies while an employee of the Company or any Related
Company, any Option or SAR granted to such Participant under the Plan shall be
exercisable by the Participant’s personal representatives, heirs or legatees,
for the purchase of or exercise relative to that number of shares and to the
same extent that the Participant could have exercised the Option or SAR on the
date of his or her death. Except as otherwise provided in the instrument
evidencing the Plan Benefit, the Option or SAR or any unexercised portion
thereof shall terminate unless so exercised prior to the earlier of the
expiration of six months from the date of such death or the expiration of the
exercise period.
          (c) For the purpose of the foregoing provisions of this Section 6.5, a
Participant shall be deemed to have ceased employment upon (i) the date the
Participant ceases to be employed by, or to provide consulting services for, the
Company or a Related Company, or any corporation (or any of its subsidiaries)
which assumes the Participant’s Options or SARs in a transaction to which
Section 424(a) of the Code applies; (ii) the date the Participant ceases to be a
member of the Board of Directors of the Company; or (iii) in the case of a
Participant who is, at the time of reference, both an employee or consultant and
a Board member, the later of the dates determined pursuant to subparagraphs
(i) and (ii) above. For purposes of clause (i) above, a Participant who
continues his employment or consulting relationship with a Related Company
subsequent to its sale by the Company shall have a termination of employment
upon the date of such sale. The Board of Directors may in its discretion
determine, in accordance with applicable laws, whether any leave of absence or
absence in military or government service constitutes a cessation of employment
for purposes of the Plan and the impact, if any, of any such leave of absence on
Options and SARs theretofore granted under the Plan. Such determinations of the
Board of Directors shall be final and conclusive. A person whose status changes
from consultant, employee, or member of the Board to any other of such positions
without interruption shall not be considered to have ceased employment by reason
of such change. Notwithstanding the foregoing, an Option shall be treated as a
Non-Qualified Option to the extent that it remains exercisable for more than
three months after the Participant ceases to be an employee of the Company or
any Related Company for any reason other than death (unless death occurs within
the three months following such termination of employment) or disability, or for
more than one year following a Participant’s ceasing to be an employee as the
result of becoming disabled, even if the Participant continues to be affiliated
with the Company as a director or consultant.
          6.6 Designation of Incentive Stock Options; Limitations. Options
granted under the Plan which are intended to be Incentive Stock Options
qualifying under Section 422 of the Code shall be designated as Incentive Stock
Options and shall be subject to the following additional terms and conditions:
          (a) Dollar Limitation. The aggregate fair market value (determined at
the time the option is granted) of the Common Stock for which Incentive Stock
Options are exercisable for the first time during any calendar year by any
person under the Plan (and all other incentive stock option plans of the Company
and any Related Companies) shall not exceed $100,000. In the event that
Section 422(d)(1) of the Code is amended to alter the limitation set forth
therein so that following such amendment such limitation shall differ from the
limitation set forth in this Section 6.6(a), the limitation of this
Section 6.6(a) shall be automatically adjusted accordingly. An Option shall be
deemed to be a Non-Qualified Option to the extent that this limitation is
exceeded.

-5-



--------------------------------------------------------------------------------



 



          (b) 10% Stockholder. If any Participant to whom an Incentive Stock
Option is to be granted pursuant to the provisions of the Plan is on the date of
grant the owner of stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Related Companies, then the
following special provisions shall be applicable to the Incentive Stock Option
granted to such individual:
(i) The option exercise price per share of the Common Stock subject to such
Incentive Stock Option shall not be less than 110% of the fair market value of
one share of Common Stock on the date of grant, determined in accordance with
Section 6.1(c) hereof; and
(ii) The option exercise period shall not exceed five years from the date of
grant. In determining whether the 10% threshold has been reached, the stock
attribution rules of Section 424(d) of the Code shall apply.
(c) Except as modified by the preceding provisions of this Section 6.6, all of
the provisions of the Plan shall be applicable to Incentive Stock Options
granted hereunder.
          6.7 Conversion of Incentive Stock Options into Non-Qualified Options;
Termination of Incentive Stock Options. The Board of Directors, at the written
request of any Participant, may in its discretion take such actions as may be
necessary to convert such Participant’s Incentive Stock Options (or any
installments or portions of installments thereof) that have not been exercised
on the date of conversion into Non-Qualified Options at any time prior to the
expiration of such Incentive Stock Options, regardless of whether the
Participant is an employee of the Company or a Related Company at the time of
such conversion. Such actions may include, but not be limited to, extending the
exercise period of the appropriate installments of such Options. At the time of
such conversion, the Board of Directors (with the consent of the Participant)
may impose such conditions on the exercise of the resulting Non-Qualified
Options as the Board of Directors in its discretion may determine, provided that
such conditions shall not be inconsistent with the Plan. Nothing in the Plan
shall be deemed to give any Participant the right to have such Participant’s
Incentive Stock Options converted into Non-Qualified Options, and no such
conversion shall occur until and unless the Board of Directors takes appropriate
action. The Board of Directors, with the consent of the Participant, may also
terminate any portion of any Incentive Stock Option that has not been exercised
at the time of such termination.
          6.8 Special Rules for Stock Appreciation Rights. An SAR is the right
to receive, without payment, an amount equal to the excess, if any, of the fair
market value of a share of Common Stock on the date of exercise over the grant
price, multiplied by the number of shares with respect to which the SAR is
exercised. The grant of SARs under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the express terms of the Plan, as the Board of Directors shall
deem desirable:
          (a) Grant. SARs may be granted in tandem with, in addition to or
completely independent of any other Plan Benefit.
          (b) Grant Price. The grant price of an SAR may be the fair market
value of a share of Common Stock on the date of grant or such other price as the
Board of Directors may determine.
          (c) Exercise. An SAR may be exercised by a Participant in accordance
with procedures established by the Board of Directors or as otherwise provided
in any agreement evidencing any SARs. The Board of Directors may provide that an
SAR shall be automatically exercised on one or more specified dates.

-6-



--------------------------------------------------------------------------------



 



          (d) Form of Payment. Payment upon exercise of an SAR may be made in
cash, in shares of Common Stock or any combination thereof, as the Board of
Directors shall determine.
          (e) Fair Market Value. Fair market value shall be determined in
accordance with Section 6.1(c) hereof with reference to the date of grant or the
date of exercise of an SAR, as applicable.
          6.9 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Option or SAR until the
date of issue of a stock certificate to the Participant for such shares. Except
as otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.
          6.10 Special Provisions Applicable to Options and SARs Granted to
Covered Employees. In order for the full value of Options and SARs granted to
Covered Employees to be deductible by the Company for federal income tax
purposes, the Company may intend for such Options and SARs to be treated as
“qualified performance-based compensation” as described in Treas. Reg.
ss.1.162-27(e) (or any successor regulation). In such case, Options and SARs
granted to Covered Employees shall be subject to the following additional
requirements:
          (a) such Options and SARs shall be granted only by the Committee; and
          (b) the exercise price of such Options and the grant price of such
SARs granted shall in no event be less than the fair market value of the Common
Stock as of the date of grant of such Options or SARs, determined in accordance
with Section 6.1(c) hereof.
SECTION 7 Restricted Stock
          7.1 Grants of Restricted Stock. The Board of Directors may grant a
Participant an award of Restricted Stock subject to such terms and conditions as
the Board of Directors deems appropriate, including, without limitation,
restrictions on the pledging, sale, assignment, transfer or other disposition of
such shares and the requirement that the Participant forfeit all or a portion of
such shares back to the Company upon termination of employment.
          7.2 Conditions. Unless the Board of Directors determines otherwise at
the time of the grant, awards of Restricted Stock shall be subject to the
following conditions:
          (a) A Participant shall have no rights to an award of Restricted Stock
unless the Participant executes an agreement (a “Restricted Stock Agreement”)
with the Company in a form and including such terms and conditions as the Board
of Directors deems appropriate.
          (b) Any stock certificates evidencing shares of Restricted Stock shall
remain in the possession of the Company or such other custodian as the Company
in its sole discretion may determine until such shares are free of the
restrictions set forth herein. Dividends and other property paid in respect of a
share of Restricted Stock may be held by the Company or other custodian until
such share of Restricted Stock is free of restrictions.
          (c) Certificates for shares issued pursuant to an Award shall bear a
legend to the effect that they are issued subject to specified restrictions.
          (d) Certificates representing the shares issued pursuant to an Award
shall be registered in the name of the Participant and shall be owned by such
Participant. Such Participant shall be the holder of

-7-



--------------------------------------------------------------------------------



 



record of such shares for all purposes, including voting and receipt of
dividends paid with respect to such shares, except that such dividends my be
held in escrow until the underlying share is free of restrictions, as described
in paragraph (b) above.
          (e) If required by the Board of Directors, a Participant receiving an
award of Restricted Stock shall not make, in connection with such award, the
election permitted under Section 83(b) of the Code.
          7.3 Nontransferability. Shares of Restricted Stock may not be sold,
assigned, transferred, alienated, commuted, anticipated, or otherwise disposed
of (except, subject to the provisions of such Participant’s Restricted Stock
Agreement, by will or the laws of descent and distribution), or pledged or
hypothecated as collateral for a loan or as security for the performance of any
obligation, or be otherwise encumbered, and are not subject to attachment,
garnishment, execution or other legal or equitable process, prior to the lapse
of restrictions on such shares, and any attempt at action in contravention of
this Section shall be null and void. If any Participant should attempt to
dispose of or encumber the Participant’s shares of Restricted Stock prior to the
lapse of the restrictions imposed on such shares, the Participant’s interest in
such shares shall terminate. The restrictions with respect to Restricted Stock
may lapse based on the passage of a period of time or the achievement of
specified performance goals. In the case of a time-based lapse of restrictions,
the earliest that the restrictions may lapse is over the three years following
the date of grant, with one third of the shares of Restricted Stock becoming
free of restrictions on each of the first three anniversaries of the date of
grant. In the case of a performance-based lapse of restrictions, the earliest
that the restrictions may lapse is on the first anniversary of the date of
grant, upon the achievement of specified performance goals with respect to that
one-year period. The restrictions with respect to Restricted Stock may lapse
based on the passage of a period of time or the achievement of specified
performance goals. In the case of a time-based lapse of restrictions, the
earliest that the restrictions may lapse is over the three years following the
date of grant, with one third of the shares of Restricted Stock becoming free of
restrictions ratably over a period of no less than three (3) years from the date
of grant. In the case of a performance-based lapse of restrictions, the earliest
that the restrictions may lapse is on the first anniversary of the date of
grant, upon the achievement of specified performance goals with respect to that
one-year period.
          7.4 Effect of Termination of Employment or Death. Except as otherwise
provided in the instrument evidencing the award of Restricted Stock with respect
to a Participant’s death, disability, retirement or similar occurrences, if,
prior to the lapse of restrictions applicable to the Restricted Stock, the
Participant ceases to be an employee of the Company or the Related Companies for
any reason, any shares of Restricted Stock as to which the restrictions have not
lapsed shall be forfeited to the Company, effective on the date of the
Participant’s termination of employment. The Board of Directors may not amend an
award of Restricted Stock to provide that the restrictions thereon shall lapse
earlier than as provided in Sections 7.3 and 7.4 hereof.
SECTION 8 Requirements of Law
          8.1 Violations of Law. No shares shall be issued and delivered upon
exercise of any Option or the payment of any SAR unless and until, in the
opinion of counsel for the Company, any applicable registration requirements of
the Securities Act of 1933, as amended, any applicable listing requirements of
any national securities exchange or the Nasdaq Stock Market, as applicable, on
which stock of the same class is then listed, and any other requirements of law
or of any regulatory bodies having jurisdiction over such issuance and delivery,
shall have been fully complied with. Each Participant may, by accepting Plan
Benefits, be required to represent and agree in writing, for himself or herself
and for his or her transferees by will or the laws of descent and distribution,
that the stock acquired by him, her or them is being acquired for investment.
The requirement for any such representation may be waived at any

-8-



--------------------------------------------------------------------------------



 



time by the Board of Directors. An Option or SAR may not be exercised if, in the
determination of the Board of Directors, such exercise would violate the
Sarbanes-Oxley Act of 2002 or other applicable law.
          8.2 Compliance with Rule 16b-3. The intent of this Plan is to qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
any provision of the Plan does not comply with the requirements of Rule 16b-3,
it shall be deemed inoperative to the extent permitted by law and deemed
advisable by the Board of Directors and shall not affect the validity of the
Plan. In the event Rule 16b-3 is revised or replaced, the Board of Directors may
exercise discretion to modify this Plan in any respect necessary to satisfy the
requirements of the revised exemption or its replacement.
SECTION 9 Recapitalization
          In the event that dividends are payable in Common Stock of the Company
or in the event there are splits, sub-divisions or combinations of shares of
Common Stock of the Company, the number of shares available under the Plan and
the maximum number of shares with respect to which Plan Benefits may be granted
to an employee in a calendar year shall be increased or decreased
proportionately, as the case may be, and the number of shares deliverable upon
the exercise thereafter of any Option previously granted shall be increased or
decreased proportionately, as the case may be, without change in the aggregate
purchase price, and the number of shares to which granted SARs relate shall be
increased or decreased proportionately, as the case may be, and the grant price
of such SARs shall be decreased or increased proportionately, as the case may
be.
SECTION 10 Reorganization
          If the Company is merged or consolidated with another entity and the
Company is not the surviving corporation in such transaction, or the property or
stock of the Company is acquired by any other entity or in the case of a
reorganization or liquidation of the Company, the Board of Directors of the
Company, or the board of directors of any entity assuming the obligations of the
Company hereunder, shall, as to outstanding Plan Benefits, (i) make appropriate
provision for the protection of any such outstanding Plan Benefits by the
substitution on an equitable basis of appropriate stock of the Company or of the
merged, consolidated, acquiring or otherwise reorganized entity which will be
issuable in respect of the shares of Common Stock of the Company; provided only
that the excess of the aggregate fair market value of the shares subject to the
Plan Benefits immediately after such substitution over the purchase or grant
price thereof is not more than the excess of the aggregate fair market value of
the shares subject to such Plan Benefits immediately before such substitution
over the purchase or grant price thereof, (ii) upon written notice to the
Participants, provide that all unexercised Plan Benefits must be exercised
within a specified number of days of the date of such notice or such Plan
Benefits will be terminated, and/or (iii) upon written notice to the
Participants, provide that the Company or the merged, consolidated, acquiring or
otherwise reorganized entity shall have the right, upon the effective date of
any such merger, consolidation, acquisition, reorganization or liquidation, to
purchase all Plan Benefits held by each Participant and unexercised as of that
date at an amount equal to the aggregate fair market value on such date of the
shares subject to the Plan Benefits held by such Participant over the aggregate
purchase or grant price therefor, such amount to be paid in cash or, if stock of
the merged, consolidated, acquiring or otherwise reorganized entity is issuable
in respect of the shares of the Common Stock of the Company, then, in the
discretion of the Board of Directors, in stock of such merged, consolidated,
acquiring or otherwise reorganized entity equal in fair market value to the
aforesaid amount. In any such case the Board of Directors shall, in good faith,
determine fair market value and may, in its discretion, advance the lapse of any
waiting or installment periods and exercise dates.
SECTION 11 No Special Employment or Other Rights

-9-



--------------------------------------------------------------------------------



 



          Nothing contained in the Plan or in any Plan Benefit documentation
shall confer upon any Participant receiving a grant of any Plan Benefit any
right with respect to the continuation of his or her employment by or other
relationship with the Company (or any Related Company) or interfere in any way
with the right of the Company (or any Related Company), subject to the terms of
any separate employment or other written agreement to the contrary, at any time
to terminate such employment or other relationship or to increase or decrease
the compensation of the Participant from the rate in existence at the time of
the grant of any Plan Benefit.
SECTION 12 Amendment of the Plan
          The Board of Directors may at any time and from time to time suspend
or terminate all or any portion of the Plan or modify or amend the Plan in any
respect, provided, however, that the Board of Directors, without stockholder
approval, may not (i) increase the aggregate number of shares of the Company’s
Common Stock subject to the Plan (except pursuant to Section 9 hereof) or (ii)
otherwise amend the Plan in any material respect. The suspension or termination
or any modification or amendment of the Plan shall not, without the consent of a
Participant, affect the Participant’s rights under any Plan Benefit previously
granted. With the consent of the affected Participant, the Board of Directors
may amend outstanding agreements relating to any Plan Benefit in a manner not
inconsistent with the Plan. The Board of Directors, however, may not, without
stockholder approval, amend the exercise price of any Option previously awarded
pursuant to the Plan by either reducing the exercise price of such Option or
canceling such Option and granting a new replacement Option with a lower
exercise price. The Board of Directors hereby reserves the right to amend or
modify the terms and provisions of the Plan and of any outstanding Options to
the extent necessary to qualify any or all Options under the Plan for such
favorable federal income tax treatment (including deferral of taxation upon
exercise) as may be afforded incentive stock options under Section 422 of the
Code; provided, however, that the consent of a Participant is required if such
amendment or modification would cause unfavorable income tax treatment for such
Participant.
SECTION 13 Withholding
          The Company’s obligation to deliver shares of stock upon the exercise
of any Option or SAR and to make payment upon exercise of any SAR shall be
subject to the satisfaction by the Participant of all applicable federal, state
and local income and employment tax withholding requirements.
SECTION 14 Effective Date and Duration of the Plan
          14.1 Effective Date. The Plan shall become effective as of May 21,
2003 (the date of approval of the Plan by the stockholders of the Company).
          14.2 Duration. Unless sooner terminated in accordance with Section 12
hereof, the Plan shall terminate upon the earlier of (i) the tenth anniversary
of the effective date or (ii) the date on which all shares available for
issuance under the Plan shall have been issued pursuant to the issuance lapsing
of restrictions or Restricted Stock and the exercise of Options and SARs granted
hereunder. If the date of termination is determined under (i) above, then Plan
Benefits outstanding on such date shall continue to have force and effect in
accordance with the provisions of the instruments evidencing such Plan Benefits.
SECTION 15 Governing Law
          The Plan and all actions taken thereunder shall be governed by the
laws of the State of Delaware.

-10-